Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 04/16/2020.  Claims 1-20 are pending.

2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
	  			Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

4. 	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PAGH (USPGPUB: 2016/0371331) in view of Patzer (USGPUB: 2004/0050721).
 	As per claim 1, Pagh discloses method for prefetching for a query comprises splitting, by at least one processor, a data vector associated with a column of a database table into a first subrange and a second subrange in response to the query; for example, Pagh discloses the query vector and the data vector are partitioned in step 103 into smaller partitions, e.g. the number of partitions is b=2, which means that the query vector and the data vector each are partitioned into b=2 partitions. Thus the first vector 101 is partitioned into partitions 101a and 101b, and the second vector 102 is partitioned into partitions 102a and 102b (e.g. see para.[0077], lines 1 et seq.).  Pagh discloses the invention as claimed, Pagh however does not particularly teach the sequential prefetching concept in which  
performing a first chance prefetch operation on the first subrange and second subrange based on a fixed number of pages, thereby loading a set of pages of the first subrange and second subrange into a main memory; thereafter performing a second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange; and executing the query based on the set of pages of at the same time, the controller 140 prefetches the next N words into the buffer corresponding to the next partition (e.g. see para.[0019], lines 3-9), noting that Patzer discloses his memory is logically partitioned, and each independent buffer is associated with a corresponding memory partition, wherein the partitioning is cyclically sequential, based on the total number of buffers K, and the size of the buffers N (equivalent to a fixed number of pages as being claimed) (e.g. see para.[0010], lines 4-8), thereby loading a set of pages of the first subrange and second subrange into a main memory is equivalent taught by the first N memory locations are prefetched/allocated to the first partition; the next N memory locations to the second partition; and so on until the K.sup.th partition (e.g. see para.[0010], lines 8 et seq.), noting that the further limitation of thereafter performing a second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange; and executing the query based on the set of pages of the first subrange, the first set of pages of the second subrange, and the second set of pages of the second subrange are taught by Patzer, for example, Patzer teaches when an item is accessed from memory, the buffer corresponding to the item's memory location is loaded from memory, and a prefetch of the next sequential partition (or “the second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange” as being claimed) commences to load the next buffer (emphasis added), during program execution, the `steady state` of the buffer contents corresponds to a buffer containing the current instruction, one or more buffers containing instructions immediately following the current instruction, and one or more buffers containing instructions immediately preceding the current instruction. second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second a first chance prefetch operation on the first subrange and second subrange based on a fixed number of pages, thereby loading a set of pages of the first subrange and second subrange into a main memory; thereafter performing a second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange; and executing the query based on the set of pages of the first subrange, the first set of pages of the second subrange, and the second set of pages of the second subrange for that of Pagh’s invention.  By doing to, Patzer clearly teaches his continually and sequentially prefetching method would eliminate memory access delays, thereby improving the overall memory access efficiency, therefore being advantageous (e.g. see para.[0024], lines 9-11).
 	As per claim 8, Pagh discloses a system comprising a memory (e.g. see para.[0085], lines 2-3) and at least one known a first chance prefetch operation on the first subrange and second subrange based on a fixed number of pages, thereby loading a set of pages of the first subrange and second subrange into a main memory; thereafter performing a second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange; and executing the query based on the set of pages of the first subrange, the first set of pages of the second subrange, and the second set of pages of the second subrange. Patzer, however in his teaching of multiple alignment genome sequence matching processor, discloses the missing elements that are known to be required in the system of Pagh in order to at the same time, the controller 140 prefetches the next N words into the buffer corresponding to the next partition (e.g. see para.[0019], lines 3-9), noting that Patzer discloses his memory is logically partitioned, and each independent buffer is associated with a corresponding memory partition, wherein the partitioning is cyclically sequential, based on the total number of buffers K, and the size of the buffers N (equivalent to a fixed number of pages as being claimed) (e.g. see para.[0010], lines 4-8), thereby loading a set of pages of the first subrange and second subrange into a main memory is equivalent taught by Patzer as the first N memory locations are prefetched/allocated to the first partition; the next N memory locations to the second partition; and so on until the K.sup.th partition (e.g. see para.[0010], lines 8 et seq.), noting that the further limitation of thereafter performing a second chance prefetch and a prefetch of the next sequential partition (or “the second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange” as being claimed) commences to load the next buffer (emphasis added), during program execution, the `steady state` of the buffer contents corresponds to a buffer containing the current instruction, one or more buffers containing instructions immediately following the current instruction, and one or more buffers containing instructions immediately preceding the current instruction. second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange (e.g. see para.[0010], lines 14 et seq.), also see the continually prefetching concept (e.g. see para.[0019], lines 23 et seq.), prefetching of the next N words or second chance prefetch operation (e.g. see para.[0030], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary a first chance prefetch operation on the first subrange and second subrange based on a fixed number of pages, thereby loading a set of pages of the first subrange and second subrange into a main memory; thereafter performing a second chance prefetch operation on the second subrange based on the performing the first chance prefetch operation on the second subrange; and executing the query based on the set of pages of the first subrange, the first set of pages of the second subrange, and the second set of pages of the second subrange for that of Pagh’s invention.  By doing to, Patzer clearly teaches his continually and sequentially prefetching method would eliminate memory access delays, thereby improving the overall memory access efficiency, therefore being advantageous (e.g. see para.[0024], lines 9-11).
   	As per claim 15; the combination of Pagn and Patzer discloses the invention as claimed, detailed above with respect to claims 1 and 8.  Pagh and Patzer however do not particularly disclose a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to .

5. 	Claim 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PAGH (USPGPUB: 2016/0371331) in view of Patzer (USGPUB: 2004/0050721) and further in view of Thekkath et al. (USPGPUB: 2007/0067576), hereinafter Thekkath.
 	As per claim 2, Pagh and Patzer disclose the invention substantially as claimed, Pagh and Patzer however do not particularly teach determining, by the at least one processor, all rows of the first subrange have been prefetched into the 
 	As per claims 9 and 16, Pagh and Patzer disclose the invention substantially as claimed, Pagh and Patzer however do not particularly teach determining, by the at least one processor, all rows of the first subrange have been prefetched into the main memory; and skipping, by the at least one processor, performing the second chance prefetch operation on the first subrange based on the determination that all the rows of the first subrange have been prefetched into the main memory.  Thekkath however in his teaching of balanced prefetching exploiting structured data discloses the missing element that are known to be required in the system of Pagh and Patzer in order to arrive at Applicant’s current invention wherein Lin clearly teaches skipping the second chance prefetch operation on the first subrange based on the determination that all the rows of the first subrange have been prefetched into the main memory as being equivalent to the skipping additional prefetching operation (or the second prefetch operation as being claimed) of data in the sequentially prefetching operation when determining that the data has already been sent or prefetching to the memory cache (e.g. see para.[0046], lines 8-11).  Accordingly, it would .

Allowable subject matter 
6. 	Claims 3-4, 10-11 and 17-18 are objected to as being dependent upon rejected based claims 1, 8 and 15 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-7, 12-14 and 19-20 are also allowable since it is depended on indicated allowable claims 1, 8 and 15.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

March 22, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135